                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    GAIL B. PERKINS                                                                CIVIL ACTION

    VERSUS                                                                             NO: 19-11310

    HUNTINGTON INGALLS, INC. ET AL.                                                    SECTION: T




                                              ORDER

         Before the Court is an unopposed Motion for Summary Judgment 1 filed by Lamorak

Insurance Company (“Lamorak”). For the following reasons, the motion for summary judgment

is GRANTED.

                           FACTUAL AND PROCEDURAL BACKGROUND

         Gail B. Perkins (“Plaintiff”) has filed a survival and wrongful death claim alleging that her

husband, Lucius Perkins, contracted a disease as a result of being exposed to benzene between

1983 and 2009 while he was employed by Avondale Shipyard. Plaintiff named Lamorak as a

defendant in this suit, as successor to Commercial Union Insurance Company, for the alleged

liability of Avondale and its executive officers. Lamorak moves for summary judgment contending

Lamorak is entitled to judgment as a matter of law because it is undisputed that Lamorak did not

issue any policies of insurance to Avondale that were in effect after July 5, 1972.2

                                      LAW AND ANALYSIS

         Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”3 When assessing



1
  R. Doc. 11.
2
  R. Doc. 11.
3
  Fed. R. Civ. P. 56(a).


                                                  1
whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 4 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”5 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact.6

        In this case, it is undisputed that Lamorak did not issue any policies of insurance to

Avondale that were in effect after July 5, 1972.7 Louisiana law provides that insurance policies are

triggered only if exposure occurred during the policy periods.8 Therefore, since Lamorak did not

issue any policies of insurance to Avondale during the alleged exposure period, Lamorak can have

no liability in the case.

                                               CONCLUSION

        Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment 9 is GRANTED, and Plaintiff’s claim against Lamorak Insurance Company is

DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, on this _____ day of January, 2020.



                                                               GREG GERARD GUIDRY
                                                             UNITED STATES DISTRICT JUDGE




4
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
5
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
6
  Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
7
  R. Doc. 11-4.
8
  See Cole v. Celotex Corp., 599 So. 2d 1058, 1076–77 (La. 1992).
9
  R. Doc. 11.


                                                        2
